DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 5-6, 11 are currently amended.
Claims 2, 9 are original.
Claims 3-4, 7-8, 10 are previously presented.

Allowable Subject Matter

Claims 1-11 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the cited prior art or any prior art available discloses an inhaler with:
“A valve element being biased into a closed position in which it prevents flow from the reservoir;
and an elongate leaf spring mounted to extend longitudinally in the suction chamber, the leaf spring being mounted at one end to the housing at the end of the suction chamber opposite to the suction port, and being pivotally mounted about a pivot point to the housing at an 
The following is a citation of the intended use/manner of operating the claimed subject matter which is given limited patentable weight in an apparatus claim:
“Wherein suction (manner of operating) on the suction port is arranged to deflect the diaphragm and hence the leaf spring between the one end and the pivot point causing the opposite end of the leaf spring to pivot about the pivot point thereby causing the valve element to open the flow path.”
Closest prior art Abrams (US 2009/0133692) disclose a nebulizer which includes a leaf spring but does not disclose the structures of the leaf spring as recited.  See leaf spring 1034 of [0292].  The inhaler is disclosed in [0318] as having a housing as claimed but no diaphragm additionally.
Abrams 2 (US 2009/0151716) has similar disclosure regarding the leaf spring and is similarly insufficient because it does not disclose a diaphragm and structures inter-related as claimed.
The combination Abrams/Abrams 2 would not render obvious the claimed subject matter.
Therefore, claim 1 is held as allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712